 

Exhibit 10.2

 

Five Oaks Investment Corp.

 

Shares of Common Stock

(par value $0.01 per share)

 

EQUITY DISTRIBUTION AGREEMENT

 

October 13, 2017

 

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, New York 10172

 

Ladies and Gentlemen:

 

Five Oaks Investment Corp., a Maryland corporation (the “Company”), agrees with
Ladenburg Thalmann & Co. Inc. (the “Manager”), to issue and sell from time to
time through the Manager, as sales agent and/or principal, shares of its common
stock, par value $0.01 (the “Common Stock”), on the terms set forth in this
agreement (this “Agreement”).

 

SECTION 1.        Description of Securities.

 

(a)          The Company proposes to issue and sell through or to the Manager,
as sales agent and/or principal, shares (the “Shares”) of the Common Stock
having in an aggregate offering amount pursuant to this Agreement of up to
$50,000,000 (the “Maximum Amount”) on the terms set forth in Section 4 of this
Agreement (the “ATM Program”). Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 regarding the number and aggregate sale price of the
Shares issued and sold under this Agreement or any Alternative Distribution
Agreements (as defined below) shall be the sole responsibility of the Company,
and the Manager shall have no obligation in connection with such compliance. The
Company agrees that whenever it determines to sell the Shares directly to the
Manager as principal, it will enter into a separate agreement (each, a “Terms
Agreement”), in form and substance satisfactory to the Manager, relating to such
sale in accordance with Section 4 of this Agreement.

 

(b)          The Company has also entered into a separate equity distribution
agreement (the “Alternative Distribution Agreement”), dated as of the date
hereof, with JMP Securities LLC, (the “Alternative Manager)” and together with
the Manager, the “Managers”). The aggregate offering price of the Shares that
may be sold pursuant to this Agreement and the Alternative Distribution
Agreement shall not exceed the Maximum Amount. The Company agrees that whenever
it determines to sell Shares directly to the Alternative Manager as principal it
will enter into a separate written agreement in form and substance satisfactory
to both the Company and the Alternative Manager relating to such sale.

 

 

 

 

SECTION 2.        Representations and Warranties of the Company. The Company
represents and warrants to and agrees with the Manager that:

 

(a)          A registration statement on Form S-3 (File No. 333-215234) in
respect of the Shares, including a form of prospectus, has been prepared and
filed by the Company with the Securities and Exchange Commission (the
“Commission”) and was declared effective by the Commission not earlier than
three years prior to the date hereof, in conformity with the requirements of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”) and the rules and regulations of the Commission
thereunder (the “Rules and Regulations”). The registration statement contains
certain information concerning the offering and sale of the Common Stock,
including the Shares, and contains additional information concerning the Company
and its business; the Commission has not issued an order preventing or
suspending the use of the Basic Prospectus (as defined below), the Prospectus
Supplement (as defined below), the Prospectus (as defined below) or any
Permitted Free Writing Prospectus (as defined below), or the effectiveness of
the Registration Statement, and no proceeding for that purpose or pursuant to
Section 8A of the Act has been instituted or, to the Company’s knowledge,
threatened by the Commission. Except where the context otherwise requires,
“Registration Statement,” as used herein, means the registration statement, as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Act, as such section applies to the Manager, as well as any
new registration statement or post-effective amendment as may have been filed
pursuant to Sections 5(e) or (f) of this Agreement, including (1) all documents
filed as a part thereof or incorporated or deemed to be incorporated by
reference therein, (2) any information contained or incorporated by reference in
a prospectus filed with the Commission pursuant to Rule 424(b) under the Act, to
the extent such information is deemed, pursuant to Rule 430B or Rule 430C under
the Act, to be part of the registration statement at the time of such
registration statement’s effectiveness for purposes of Section 11 of the Act, as
such section applies to the Manager, and (3) any registration statement filed to
register the offer and sale of Shares pursuant to Rule 462(b) under the Act.
Except where the context otherwise requires, “Basic Prospectus,” as used herein,
means the prospectus filed as part of each Registration Statement, together with
any amendments or supplements thereto as of the date of this Agreement. Except
where the context otherwise requires, “Prospectus Supplement,” as used herein,
means the final prospectus supplement, relating to the Shares, filed by the
Company with the Commission pursuant to Rule 424(b) under the Act on or before
the second business day after the date hereof (or such earlier time as may be
required under the Act), in the form furnished by the Company to the Manager in
connection with the offering of the Shares. Except where the context otherwise
requires, “Prospectus,” as used herein, means the Prospectus Supplement together
with the Basic Prospectus attached to or used with the Prospectus Supplement.
“Permitted Free Writing Prospectuses,” as used herein, means the documents
listed on Schedule A attached hereto. Any reference herein to the registration
statement, the Registration Statement, the Basic Prospectus, the Prospectus
Supplement, the Prospectus or any Permitted Free Writing Prospectus shall be
deemed to refer to and include the documents, if any, incorporated by reference,
or deemed to be incorporated by reference, therein (the “Incorporated
Documents”), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents. Any reference herein to
the terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, the Prospectus or
any Permitted Free Writing Prospectus shall be deemed to refer to and include
the filing of any document under the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (collectively, the “Exchange
Act”) on or after the initial effective date of the Registration Statement, or
the date of the Basic Prospectus, the Prospectus Supplement, the Prospectus or
such Permitted Free Writing Prospectus, as the case may be, and deemed to be
incorporated therein by reference.

 

2

 

 

(b)          The Registration Statement complied when it became effective,
complies as of the date hereof and, as amended or supplemented, at each deemed
effective date with respect to the Manager pursuant to Rule 430(B)(f)(2) of the
Act, at each Settlement Date (as defined in Section 4(a)(vi) hereof), and at all
times during which a prospectus is required by the Act to be delivered (whether
physically, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, will comply, in all material respects, with the requirements of the Act,
and the Registration Statement did not and will not, at or during such times,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; the conditions to the use of Form S-3 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied; the
Registration Statement meets, and the offering and sale of the Shares as
contemplated hereby complies with, the requirements of Rule 415 under the Act
(including, without limitation, Rule 415(a)(5)); the Basic Prospectus complied
or will comply, at the time it was or will be filed with the Commission,
complies as of the date hereof (if filed with the Commission on or prior to the
date hereof) and, as of the time of each sale of Shares pursuant to this
Agreement (each, a “Time of Sale”), at each Settlement Date and at all times
during which a prospectus is required by the Act to be delivered (whether
physically, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, will comply, in all material respects, with the requirements of the Act;
at no time during the period that begins on the earlier of the date of the Basic
Prospectus and the date the Basic Prospectus was filed with the Commission and
ends on each Settlement Date did or will the Basic Prospectus, as then amended
or supplemented, include an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; the Prospectus
will comply, as of the date that it is filed with the Commission, the date of
the Prospectus Supplement, each Time of Sale, each Settlement Date, and at all
times during which a prospectus is required by the Act to be delivered (whether
physically, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, in all material respects, with the requirements of the Act (including,
without limitation, Section 10(a) of the Act); at no time during the period that
begins on the date of the Prospectus Supplement and ends at the later of each
Settlement Date and the end of the period during which a prospectus is required
by the Act to be delivered (whether physically, deemed to be delivered pursuant
to Rule 153 or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares did or will the Prospectus, as then
amended or supplemented, either alone or together with any combination of one or
more of the then issued Permitted Free Writing Prospectuses, if any, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; at no time during the period that begins
on the date of such Permitted Free Writing Prospectus and ends at each
Settlement Date did or will any Permitted Free Writing Prospectus include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representation or warranty with respect to any statement contained in the
Registration Statement, the Basic Prospectus, the Prospectus or any Permitted
Free Writing Prospectus in reliance upon and in conformity with information
concerning the Manager and furnished in writing by or on behalf of the Manager
expressly for use in the Registration Statement, the Basic Prospectus, the
Prospectus or such Permitted Free Writing Prospectus, which information consists
solely of the information specified in Section 9(g); each Incorporated Document,
at the time such document was filed with the Commission or at the time such
document became effective, as applicable, complied, in all material respects,
with the requirements of the Exchange Act and did not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(c)          The conditions to the use of Form S-3 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied. The
Company has not received from the Commission any notice pursuant to Rule
401(g)(2) of the Act objecting to the use of the Registration Statement.

 

(d)          Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares; the Company has
not, directly or indirectly, prepared, used or referred to any Permitted Free
Writing Prospectus except in compliance with Rules 164 and 433 under the Act;
assuming that any such Permitted Free Writing Prospectus is so sent or given
after the Registration Statement was filed with the Commission (and after such
Permitted Free Writing Prospectus was, if required pursuant to Rule 433(d) under
the Act, filed with the Commission), the sending or giving, by the Manager, of
any Permitted Free Writing Prospectus will satisfy the provisions of Rule 164 or
Rule 433 (without reliance on subsections (b), (c) and (d) of Rule 164); the
conditions set forth in one or more of subclauses (i) through (iv), inclusive,
of Rule 433(b)(1) under the Act are satisfied, and the registration statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of Rule
433 or Rule 431 under the Act, satisfies the requirements of Section 10 of the
Act; neither the Company nor the Manager is disqualified, by reason of
subsection (f) or (g) of Rule 164 under the Act, from using, in connection with
the offer and sale of the Shares, “free writing prospectuses” (as defined in
Rule 405 under the Act) pursuant to Rules 164 and 433 under the Act; the Company
is not an “ineligible issuer” (as defined in Rule 405 under the Act) as of the
eligibility determination date for purposes of Rules 164 and 433 under the Act
with respect to the offering of the Shares contemplated by the Registration
Statement; the parties hereto agree and understand that the content of any and
all “road shows” (as defined in Rule 433 under the Act) related to the offering
of the Shares contemplated hereby is solely the property of the Company.

 

3

 

 

(e)          As of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the consolidated balance sheet as of
June 30, 2017 or as of the Company’s then most recently completed quarter or
fiscal year, contained in the Company’s quarterly report on Form 10-Q or the
Company’s annual report on Form 10-K, as applicable, at the indicated date, and
there has been no material change in such information since June 30, 2017 or the
Company’s then most recently completed quarter or fiscal year (subject to the
issuance of shares of Common Stock upon exercise of stock options and warrants
disclosed as outstanding in the Registration Statement (excluding the exhibits
thereto) and the Prospectus and the grant of options under existing stock option
plans described in the Registration Statement (excluding the exhibits thereto),
the Basic Prospectus and the Prospectus).

 

(f)           The consolidated financial statements of the Company, together
with the related schedules and notes thereto, set forth or included or
incorporated by reference in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus are accurate in all material respects and
fairly present the financial condition of the Company on a consolidated basis as
of the dates indicated and the results of operations, changes in financial
position, stockholders’ equity and cash flows for the periods therein specified
are in conformity with generally accepted accounting principles consistently
applied throughout the periods involved (except as otherwise stated therein).
The selected financial and statistical data included or incorporated by
reference in the Registration Statement and the Prospectus present fairly the
information shown therein and, to the extent based upon or derived from the
financial statements, have been compiled on a basis consistent with the
financial statements presented therein. No other financial statements are
required to be set forth or to be incorporated by reference in the Registration
Statement or the Prospectus under the Act. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(g)          The Prospectus and any Permitted Free Writing Prospectus delivered
to the Manager for use in connection with this offering will be, identical to
the versions of the Prospectus and any Permitted Free Writing Prospectus,
respectively, created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(h)          The Company and each of its subsidiaries has been duly formed and
incorporated and is validly existing as a corporation, or has been duly formed
an is validly existing as a limited liability company, in good standing under
the laws of the state of its formation or incorporation, as applicable, is duly
qualified to do business and is in good standing as a foreign corporation, or
entity as the case may be, in each jurisdiction in which its ownership or lease
of property or assets or the conduct of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business, assets, properties, prospects, financial
condition or results of operation of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”), and has full corporate power and authority
necessary to own, hold, lease and/or operate its assets and properties, to
conduct the business in which it is engaged and as described in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any,
and to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, and the Company and each of its
subsidiaries is in compliance in all material respects with the laws, orders,
rules, regulations and directives issued or administered by such jurisdictions.

 

(i)           Other than Five Oaks Acquisition Corp., the Company has no
“significant subsidiaries” (as such term is defined in Rule 1-02 of Regulation
S-X promulgated under the Act). The Company does not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any corporation or have any equity interest in any firm, partnership, joint
venture, association or other entity, except for Five Oaks Acquisition Corp. and
FOI (as defined below), and as set forth in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, or as would not be material
to the Company and its subsidiaries on a consolidated basis. Complete and
correct copies of charter and of the bylaws of the Company and all amendments
thereto have been made available to the Manager’s Counsel (as defined in
Section 8(g) hereof) and, except as set forth in the exhibits to, or
incorporated by reference into, the Registration Statement, no changes therein
will be made subsequent to the date hereof and prior to each Time of Sale and
each Settlement Date.

 

4

 

 

(j)           The Company is not in breach of, or in default under (nor has any
event occurred which with notice, lapse of time, or both would result in any
breach of, or constitute a default under), (i) its articles of incorporation,
certificate of formation, bylaws or operating agreement, as applicable, or (ii)
any obligation, agreement, covenant or condition contained in any contract,
license, repurchase agreement, indenture, mortgage, deed of trust, bank loan or
credit agreement, note, lease or other evidence of indebtedness, or any lease,
contract or other agreement or instrument to which the Company is a party or by
which it or any of its assets or properties may be bound or affected, the effect
of which breach or default under this clause (ii) could have a Material Adverse
Effect. The execution, delivery and performance of this Agreement, the issuance
and sale of the Shares and the consummation of the transactions contemplated
hereby will not conflict with, or result in any breach of, constitute a default
under or a Repayment Event (as defined below) under (nor constitute any event
which with notice, lapse of time, or both would result in any breach of,
constitute a default under or a Repayment Event under), (i) any provision of the
articles of incorporation, certificate of formation, bylaws or operating
agreement, as applicable, of the Company or any subsidiary, (ii) any provision
of any contract, license, repurchase agreement, indenture, mortgage, deed of
trust, bank loan or credit agreement, note, lease or other evidence of
indebtedness, or any lease, contract or other agreement or instrument to which
the Company or any subsidiary is a party or by which the Company or any
subsidiary or any of their assets or properties may be bound or affected, the
effect of which could have a Material Adverse Effect, or (iii) under any
federal, state, local or foreign law, regulation or rule or any decree, judgment
or order applicable to the Company or any subsidiary. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary.

 

(k)          All of the issued and outstanding shares of capital stock,
including the Common Stock of the Company, have been duly and validly authorized
and issued and are fully paid and non-assessable, have been issued in compliance
with all federal and state securities laws and were not issued in violation of
any preemptive right, resale right, right of first refusal or similar right.

 

(l)           This Agreement has been duly authorized, executed and delivered by
the Company.

 

(m)         The management agreement (the “Management Agreement”), entered into
between the Company and Oak Circle Capital Partners LLC (“Oak Circle”) on May
16, 2012, has been duly authorized by the Company, and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that enforcement thereof may be limited by bankruptcy,
insolvency, reorganization or other laws affecting enforcement of creditors’
rights or by general equitable principles.

 

(n)          The capital stock of the Company, including the Shares, conforms
and will conform in all material respects to the description thereof contained
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus and such description conforms to the rights set forth in the
instruments defining the same. If in registered form, the certificates for the
Shares are in due and proper form and the holders of the Shares will not be
subject to personal liability by reason of being such holders.

 

(o)          The Shares have been duly and validly authorized by the Company for
issuance and sale pursuant to this Agreement and, when issued and delivered
against payment therefor as provided herein, will be duly and validly issued and
fully paid and non-assessable, free and clear of any pledge, lien, encumbrance,
security interest or other claim, and will be registered pursuant to Section 12
of the Exchange Act.

 

5

 

 

(p)          No approval, authorization, consent or order of or filing with any
national, state or local governmental or regulatory commission, board, body,
authority or agency is required in connection with the issuance and sale of the
Shares or the consummation by the Company of the transaction contemplated hereby
other than (i) registration of the Shares under the Act, (ii) any necessary
qualification under the securities or blue sky laws of the various jurisdictions
in which the Shares are being offered by the Manager, (iii) such approvals as
have been obtained in connection with the approval of the listing of the Shares
on the New York Stock Exchange (the “NYSE”); or (iv) any No Objection Letters as
have been obtained from the Financial Industry Regulatory Authority (“FINRA”).

 

(q)          No person, as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Act (each, a “Person”), has the right, contractual or
otherwise, to cause the Company to issue to it any shares of capital stock or
other securities of the Company upon the issue and sale of the Shares to the
Manager hereunder, nor does any Person have preemptive rights, co-sale rights,
rights of first refusal or other rights to purchase or subscribe for any of the
Shares or any securities or obligations convertible into or exchangeable for, or
any contracts or commitments to issue or sell any of, the Shares or any options,
rights or convertible securities or obligations, other than those that have been
expressly waived prior to the date hereof.

 

(r)           Grant Thornton LLP (“Grant Thornton”), whose report on the
consolidated financial statements of the Company is filed with the Commission as
part of the Registration Statement and the Prospectus, are and, during the
periods covered by their reports, were independent public accountants as
required by the Act.

 

(s)          Except as set forth in the Registration Statement, the Prospectus,
or a Permitted Free Writing Prospectus, each of the Company and the subsidiaries
has all necessary licenses, authorizations, consents and approvals and has made
all necessary filings required under any federal, state, local or foreign law,
regulation or rule, and has obtained all necessary permits, authorizations,
consents and approvals from other Persons, in order to conduct their respective
business as described in the Registration Statement, the Prospectus and the
Permitted Free Writing Prospectuses, if any, except as such as could not have a
Material Adverse Effect. Neither the Company nor any of the subsidiaries is
required by any applicable law to obtain accreditation or certification from any
governmental agency or authority in order to provide the products and services
which it currently provides or which it proposes to provide as set forth in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, except as such as could not have a Material Adverse
Effect. Neither the Company nor any of the subsidiaries is in violation of, or
in default under, any such license, permit, authorization, consent or approval
or any federal, state, local or foreign law, regulation or rule or any decree,
order or judgment applicable to the Company or any of the subsidiaries, the
effect of which could have a Material Adverse Effect.

 

(t)           The descriptions in the Registration Statement, the Prospectus and
the Permitted Free Writing Prospectuses, if any, of the legal or governmental
proceedings, contracts, leases and other legal documents therein described
present fairly the information required to be shown, and there are no legal or
governmental proceedings, contracts, leases, or other documents of a character
required to be described in the Registration Statement, the Prospectus and the
Permitted Free Writing Prospectuses, if any, or to be filed as exhibits to the
Registration Statement which are not described or filed as required. All
agreements between the Company and third parties expressly referenced in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, are legal, valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except to the extent
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.

 

(u)          Except as set forth in the Registration Statement, the Prospectus,
or a Permitted Free Writing Prospectus, there are no actions, suits, claims,
investigations, inquiries or proceedings pending or, to the best of the
Company’s knowledge, threatened to which the Company, it subsidiaries or any of
its or their officers or directors is a party or of which any of its or its
subsidiaries’ properties or other assets is subject at law or in equity, or
before or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency which could result in a judgment,
decree or order having a Material Adverse Effect.

 

6

 

 

(v)          Subsequent to the respective dates as of which information is given
in the Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, there has not been (i) any material adverse change, or any
development which would reasonably be expected to cause a material adverse
change, in the business, properties or assets described or referred to in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, or the results of operations, condition (financial or
otherwise), net worth, business, prospects or operations of the Company and the
subsidiaries taken as a whole, (ii) any transaction which is material to the
Company and the subsidiaries, taken as a whole, except transactions in the
ordinary course of business, (iii) any obligation, direct or contingent, which
is material to the Company and the subsidiaries taken as a whole, incurred by
the Company or any subsidiary, except obligations incurred in the ordinary
course of business, (iv) any change in the capital stock or, except in the
ordinary course of business, outstanding indebtedness of the Company or any
subsidiary, or (v) except for regular quarterly dividends on the shares of
Series A cumulative redeemable preferred stock (the “Preferred Stock”) and
Common Stock in amounts per share that are consistent with past practice, any
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock. There are no contingent obligations that are
material to the Company and its subsidiaries taken as a whole which are not
disclosed in the Registration Statement, the Prospectus and the Permitted Free
Writing Prospectuses, if any.

 

(w)         Except as set forth in the Registration Statement, the Prospectus,
or a Permitted Free Writing Prospectus, there are no Persons with registration
or other similar rights to have any equity or debt securities, including
securities which are convertible into or exchangeable for equity securities,
registered pursuant to the Registration Statement or otherwise registered by the
Company under the Act.

 

(x)          The Company (i) does not have any issued or outstanding preferred
stock, other than the Preferred Stock, and (ii) has not defaulted on any
installment on indebtedness for borrowed money or on any rental on one or more
long term leases, which defaults would have a Material Adverse Effect on the
financial position of the Company and the subsidiaries, taken as a whole. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act, since the filing of its last Annual Report on Form 10-K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long term
leases, which defaults would have a Material Adverse Effect on the financial
position of the Company.

 

(y)          Neither the Company nor any of its officers, directors and
controlling Persons have, directly or indirectly, taken any action designed to
cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Common Stock to facilitate the sale of the Shares.

 

(z)           The Company has applied to have the Shares listed on the NYSE, and
the Shares will have been approved for listing on the NYSE as of the time of
purchase, subject only to official notice of issuance.

 

(aa)        Neither the Company nor any of its subsidiaries or affiliates (i) is
required to register as a “broker” or “dealer” in accordance with the provisions
of the Exchange Act or (ii) directly or indirectly through one or more
intermediaries, controls or has any other association with (within the meaning
of Article I of the Bylaws of FINRA) any member firm of FINRA.

 

(bb)        Any certificate signed by any officer of the Company delivered to
the Manager or to counsel for the Manager pursuant to or in connection with this
Agreement shall be deemed a representation and warranty by the Company to the
Manager as to the matters covered thereby.

 

7

 

 

(cc)        As of the date of this Agreement, the Company has no plan or
intention to materially alter its capital investment policy or investment
allocation strategy, both as described in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses, if any, and is in
compliance with its stated capital investment policy and investment allocation
strategy; each of the Company and its subsidiaries has good and marketable title
to all of the properties and assets owned by them, in each case free and clear
of any security interests, liens, encumbrances, equities, claims and other
defects (except for any security interest, lien, encumbrance or claim that may
otherwise exist under any applicable repurchase agreement), except such as do
not have a Material Adverse Effect and do not interfere with the use made or
proposed to be made of such property or asset by the Company or any subsidiary,
and except as described in or contemplated by the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses, if any. The Company owns
no real property. Any real property and buildings held under lease by the
Company are held under valid, existing and enforceable leases, with such
exceptions as are disclosed in the Prospectus or are not material and do not
interfere with the use made or proposed to be made of such property and
buildings by the Company.

 

(dd)        The Company and each of its subsidiaries have filed all federal,
state and foreign income and franchise tax returns required to be filed on or
prior to the date hereof and have paid taxes shown as due thereon (or that are
otherwise due and payable), other than taxes which are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles. The Company has no knowledge, after
due inquiry, of any tax deficiency which has been asserted or threatened against
the Company and its subsidiaries. To the knowledge of the Company, there are no
tax returns of the Company and its subsidiaries that are currently being audited
by federal, state or local taxing authorities or agencies which would have a
Material Adverse Effect.

 

(ee)        The Company owns or possesses adequate license or other rights to
use all patents, trademarks, service marks, trade names, copyrights, software
and design licenses, trade secrets, manufacturing processes, other intangible
property rights and know-how (collectively, “Intangibles”) necessary to entitle
the Company to conduct its business as described in the Registration Statement,
the Prospectus and the Permitted Free Writing Prospectuses, if any, and the
Company has not received notice of infringement of or conflict with (and neither
the Company knows of no such infringement of or conflict with) asserted rights
of others with respect to any Intangibles which could have a Material Adverse
Effect.

 

(ff)          The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain asset accountability, (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus fairly present the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

 

(gg)        The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company is made known to the Company’s
Chief Executive Officer and its Chief Financial Officer, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; any significant material weaknesses in internal controls have
been identified for the Company’s Chief Executive Officer and its Chief
Financial Officer; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls.

 

(hh)        The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which it is engaged. The Company has no reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

 

8

 

 

(ii)          Except as set forth in the Registration Statement, the Prospectus,
or a Permitted Free Writing Prospectus, the Company is not in violation, and has
not received notice of any violation with respect to, any applicable
environmental, safety or similar law applicable to the business of the Company.
The Company has received all permits, licenses or other approvals required of
them under applicable federal and state occupational safety and health and
environmental laws and regulations to conduct its business, and the Company is
in compliance with all terms and conditions of any such permit, license or
approval, except any such violation of law or regulation, failure to receive
required permits, licenses or other approvals or failure to comply with the
terms and conditions of such permits, licenses or approvals which could not,
singly or in the aggregate, have a Material Adverse Effect.

 

(jj)          Neither the Company nor any of the subsidiaries has incurred any
liability for any finder’s fees or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
the Manager pursuant to this Agreement or to the Alternative Manager pursuant to
the Alternative Distribution Agreement.

 

(kk)        Except as set forth in the Registration Statement, the Prospectus,
or a Permitted Free Writing Prospectus, there are no existing or threatened
labor disputes with the employees of the Company which are likely to have
individually or in the aggregate a Material Adverse Effect.

 

(ll)          No relationship, direct or indirect, exists between or among the
Company or any of its subsidiaries, on the one hand, and the directors, officers
and stockholders of the Company, on the other hand, which is required by the Act
to be described in the Registration Statement and the Prospectus that is not so
described.

 

(mm)       The Company, since its date of inception, has been, and upon the sale
of the Shares will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a “real estate investment trust”
(a “REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986,
as amended and the regulations and published interpretations thereunder
(collectively, the “Code”), for all taxable years commencing with its short
taxable year ended December 31, 2012. The proposed method of operation of the
Company as described in the Registration Statement, the Prospectus and the
Permitted Free Writing Prospectuses, if any, will enable the Company to continue
to meet the requirements for qualification and taxation as a REIT under the
Code, and no actions have been taken (or not taken which are required to be
taken) which would cause such qualification to be lost. The Company intends to
continue to operate in a manner which would permit it to qualify as a REIT under
the Code. The Company has no intention of changing its operations or engaging in
activities which would cause it to fail to qualify, or make economically
undesirable its continued qualification, as a REIT.

 

(nn)        Neither the Company nor any subsidiary is and, after giving effect
to the offering and sale of the Shares, will be required to register as an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(oo)        To the Company’s knowledge, no relationship, direct or indirect,
exists between or among the Company or any subsidiary, on the one hand, and the
officers, 5% stockholders or directors of the Company or any subsidiary, on the
other hand, which is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus which is not so described.

 

(pp)        The Company has not, directly or indirectly, including through any
subsidiary, extended credit, arranged to extend credit, or renewed any extension
of credit, in the form of a personal loan, to or for any director or executive
officer of the Company or of any subsidiary, or to or for any family member or
affiliate of any director or executive officer of the Company or any subsidiary.

 

9

 

 

(qq)        Neither the Company nor any of the subsidiaries nor, to the
Company’s knowledge, any employee or agent of the Company or the subsidiaries
has made any payment of funds of the Company or the subsidiaries or received or
retained any funds in violation of any law, rule or regulation, which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 

(rr)          The Company is in compliance with all presently applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Sarbanes-Oxley Act”) and is actively taking steps
to ensure that it will be in compliance with other applicable provisions of the
Sarbanes-Oxley Act upon the effectiveness of such provisions.

 

(ss)        The Registration Statement is not the subject of a pending
proceeding or examination under Section 8(d) or 8(e) of the Act, and the Company
is not the subject of a pending proceeding under Section 8A of the Act in
connection with the offering of the Shares.

 

(tt)         Each “forward looking statement” (within the meaning of Section 27A
of the Act or Section 21E of the Exchange Act) contained or incorporated by
reference in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus has been made with a reasonable basis and in good faith.

 

(uu)       All statistical or market related data included or incorporated by
reference in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required.

 

(vv)        No subsidiary is currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except (i) as described in the Registration Statement (excluding the
exhibits thereto) and the Prospectus and (ii) certain limitations placed upon
the ability of Five Oaks Insurance LLC (“FOI”) to distribute certain portions of
its insurance underwriting income or its insurance capital, or if otherwise
prohibited by its insurance regulator.

 

(ww)      The Company is in compliance with the rules of the NYSE, including,
without limitation, the requirements for continued listing of the Common Stock
on the NYSE and the Company has not received any notice from the NYSE regarding
the delisting of the Common Stock from the NYSE.

 

(xx)         Other than any Terms Agreement, the Company has not entered into
any other sales agency or distribution agreements or similar arrangements with
any agent or other representative in respect of the Shares and the equity shelf
program established by this Agreement, the terms of which that have not been
properly and duly waived.

 

(yy)        Neither the Company nor any subsidiary has, nor, to the knowledge of
the Company, has any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any subsidiary, (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or (iii) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. Neither the Company nor any subsidiary, nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate or other person acting on behalf of the Company or any subsidiary, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), and the rules and regulations thereunder; and the Company,
each of its subsidiaries and, to the knowledge of the Company, its affiliates
have conducted their business in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure continued compliance
therewith.

 

10

 

 

(zz)         The operations of the Company and each of its subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended (commonly referred to as the
“Bank Secrecy Act”), the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable governmental agency (collectively, the “Anti-Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any subsidiary with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(aaa)      Neither the Company, any subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
neither the Company nor any subsidiary will directly or indirectly use the
proceeds of the offering of the Shares, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(bbb)     (i) Each “employee benefit plan” (within the meaning of Section 3(3)
of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations, including ERISA and the Code, except
for instances which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (ii) with respect to each Plan
subject to Title IV of ERISA (a) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur for
which the Company would have any material liability, (b) no Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan, except for a failure
which would not reasonably be expected to result in a material liability to the
Company and (c) the Company has not incurred, nor does it reasonably expect to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the PBGC in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(c)(3) of ERISA); (iii) each Plan sponsored or maintained by the
Company that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would reasonably be expected to cause the loss of such qualification; and
(iv) no non-exempt prohibited transaction as defined in Section 406 of ERISA or
Section 4975(f)(3) of the Code has occurred with respect to any Plan which would
reasonably be expected to result in a material liability to the Company.

 

(ccc)      Each of the independent directors (or independent director nominees,
once appointed, if applicable) named in the Registration Statement and
Prospectus satisfies the independence standards established by the NYSE and,
with respect to members of the Company’s audit committee, the enhanced
independence standards contained in Rule 10A-3(b)(1) promulgated by the
Commission under the Exchange Act.

 

(ddd)     Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in each of the
Registration Statement or the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
the Board of Governors.

 

(eee)      The Company has not relied upon the Manager or its legal counsel for
any legal, tax or accounting advice in connection with the offering and sale of
the Shares.

 

11

 

 

(fff)        The Company has retained BDO LLP as its qualified accountants and
qualified tax experts to, beginning with the period ending December 31, 2012,
(i) test procedures and conduct annual compliance reviews designed to determine
compliance with the REIT provisions of the Code and the Company’s exempt status
under the Investment Company Act and (ii) to otherwise assist the Company in
monitoring appropriate accounting systems and procedures designed to determine
compliance with the REIT provisions of the Code and the Company’s exclusion from
registration under the Investment Company Act.

 

SECTION 3.        Representations and Warranties of Oak Circle. Oak Circle
represents and warrants to and agrees with the Manager that:

 

(a)          All information concerning Oak Circle set forth under the headings
(i) “Prospectus Supplement Summary” in the Prospectus; and (ii) “Business – Our
Manager” and “Risk Factors – Risks Associated with Our Relationship with Our
Manager” in the Company’s annual report on Form 10-K for the year ended December
31, 2016 or incorporated by reference in the Registration Statement is true and
correct in all material respects.

 

(b)          Oak Circle has been duly formed and incorporated and is existing as
a limited liability company in good standing under the laws of the State of
Delaware, is duly qualified to do business and is in good standing as a foreign
limited liability company in each jurisdiction in which its ownership or lease
of property or assets or the conduct of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect, and has full power and authority necessary to own, hold, lease
and/or operate its assets and properties, to conduct the business in which it is
engaged and as described in the Prospectus and to enter into and perform its
obligations under this Agreement and the Management Agreement and to consummate
the transactions contemplated hereby, and Oak Circle is in compliance in all
material respects with the laws, orders, rules, regulations and directives
issued or administered by such jurisdictions.

 

(c)          This Agreement and the transactions contemplated to be consummated
by Oak Circle in this Agreement and the Prospectus have been duly and validly
authorized by Oak Circle and this Agreement has been duly and validly executed
and delivered by Oak Circle.

 

(d)          The Management Agreement has been duly authorized, executed and
delivered by Oak Circle and constitutes a valid and binding agreement of Oak
Circle enforceable in accordance with its terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization or
other laws affecting enforcement of creditors’ rights or by general equitable
principles.

 

(e)          Oak Circle is not in breach of, or in default under (nor has any
event occurred which with notice, lapse of time, or both would result in any
breach of, or constitute a default under), (i) its certificate of formation or
operating agreement or (ii) any obligation, agreement, covenant or condition
contained in any contract, license, repurchase agreement, indenture, mortgage,
deed of trust, bank loan or credit agreement, note, lease or other evidence of
indebtedness, or any lease, contract or other agreement or instrument to which
Oak Circle is a party or by which it or any of its assets or properties may be
bound or affected, the effect of which breach or default under this clause (ii)
could have a Material Adverse Effect. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with, or result in any breach of or constitute a default under (nor
constitute any event which with notice, lapse of time, or both would result in
any breach of or constitute a default under), (x) any provision of the
certificate of formation or operating agreement of Oak Circle, (y) any provision
of any contract, license, repurchase agreement, indenture, mortgage, deed of
trust, bank loan or credit agreement, note, lease or other evidence of
indebtedness, or any lease, contract or other agreement or instrument to which
Oak Circle is a party or by which Oak Circle or any of its assets or properties
may be bound or affected, the effect of which could have a Material Adverse
Effect, or (z) under any federal, state, local or foreign law, regulation or
rule or any decree, judgment or order applicable to Oak Circle.

 

12

 

 

(f)           (A) No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign, (B) no authorization, approval, vote
or other consent of any stockholder or creditor of Oak Circle and (C) no waiver
or consent under any contract, license, repurchase agreement, indenture,
mortgage, deed of trust, bank loan or credit agreement, note, lease or other
evidence of indebtedness, or any lease, contract or other agreement or
instrument to which Oak Circle is a party or by which Oak Circle or any of its
assets or properties may be bound or affected, and (D) no authorization,
approval, vote or other consent of any other person or entity, is necessary or
required for the performance by Oak Circle of its obligations under this
Agreement or the Management Agreement and the transactions contemplated thereby,
in each case on the terms contemplated by the Prospectus, except such as have
been already obtained.

 

(g)          Oak Circle has all necessary licenses, authorizations, consents and
approvals and has made all necessary filings required under any federal, state,
local or foreign law, regulation or rule, and has obtained all necessary
permits, authorizations, consents and approvals from other Persons, in order to
conduct its business as described in the Prospectus, except as such as could not
have a Material Adverse Effect. Oak Circle is not required by any applicable law
to obtain accreditation or certification from any governmental agency or
authority in order to provide the products and services which it currently
provides or which it proposes to provide as set forth in the Prospectus except
as such as could not have a Material Adverse Effect. Oak Circle is not in
violation of, or in default under, any such license, permit, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to Oak Circle, the effect of
which could have a Material Adverse Effect.

 

(h)          There are no actions, suits, claims, investigations, inquiries or
proceedings pending or, to the best of Oak Circle’s knowledge, threatened to
which Oak Circle or any of its officers or directors is a party or of which any
of its properties or other assets is subject at law or in equity, or before or
by any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency which could result in a judgment, decree or
order having a Material Adverse Effect.

 

(i)           Oak Circle is not prohibited by the Investment Advisers Act of
1940, as amended, or the rules and regulations thereunder, from performing under
the Management Agreement as contemplated by the Management Agreement and the
Prospectus.

 

SECTION 4.        Sale and Delivery of Securities.

 

(a)          On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company agrees to issue and sell through the Manager, as sales agent, and the
Manager agrees to use its commercially reasonable efforts to sell, as sales
agent for the Company, the Shares on the following terms:

 

(i)          The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Manager on any day that (A) is a trading day
for the NYSE, (B) the Company has instructed the Manager by delivery of a sales
notice, a form of which is attached hereto as Schedule C (a “Sales Notice”), by
email notice (or other method mutually agreed to in writing by the parties) to
any of the individuals listed as authorized representatives of the Manager on
Schedule B hereto (the “Authorized Manager Representatives”) from any of the
individuals listed as authorized representatives of the Company on Schedule B
hereto (the “Authorized Company Representatives”) to make such sales and (C) the
Company has satisfied its obligations under Section 8 of this Agreement. The
Sales Notice shall designate the maximum amount of the Shares to be sold by the
Manager daily as agreed to by the Manager and in any event not in excess of the
amount available for issuance under the currently effective Registration
Statement or in a number in excess of the number of Shares authorized from time
to time to be issued and sold under this Agreement by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Manager
in writing, and any other limitations (e.g., pricing) or instructions from the
Company. Subject to the terms and conditions hereof, the Manager shall use its
commercially reasonable efforts to offer and sell all of the Shares designated
by the Sales Notice; provided, however, that the Manager shall have no
obligation to offer or sell any Shares, and the Company acknowledges and agrees
that the Manager shall have no such obligation, in the event an offer or sale of
the Shares on behalf of the Company may in the judgment of the Manager
constitute the sale of a “block” under Rule 10b-18(a)(5) under the Exchange Act
or a “distribution” within the meaning of Rule 100 of Regulation M under the
Exchange Act or the Manager reasonably believes it may be deemed an
“underwriter” under the Act in a transaction that is other than by means of
ordinary brokers’ transactions between members of the NYSE that qualify for
delivery of a Prospectus to the NYSE in accordance with Rule 153 under the Act
(such transactions are hereinafter referred to as “At the Market Offerings”).

 

13

 

 

(ii)         Notwithstanding the foregoing, the Company, through any of the
Authorized Company Representatives, may instruct the Manager by telephone to any
of the Authorized Manager Representatives (confirmed promptly by electronic
mail) not to sell the Shares if such sales cannot be effected at or above the
price designated by the Company in any such Sales Notice. In addition, the
Company or the Manager may, upon notice to the other party hereto by telephone
(confirmed promptly by electronic mail), suspend or withdraw the offering of the
Shares, or otherwise amend the terms of a previously delivered Sales Notice and
any subsequent Sales Notice or amended Sales Notice shall override any
previously delivered Sales Notice; provided, however, notwithstanding the
foregoing, such suspension, withdrawal or amendment shall not affect or impair
the parties’ respective obligations with respect to the Shares sold hereunder or
under an Alternative Distribution Agreement prior to the giving of such notice.

 

(iii)        The Manager hereby covenants and agrees not to make any sales of
the Shares on behalf of the Company, pursuant to this Section 4(a), other than
(A) by means of At the Market Offerings and (B) such other sales of the Shares
on behalf of the Company in its capacity as agent of the Company as shall be
agreed in writing by the Company and the Manager.

 

(iv)        The compensation to the Manager, as an agent of the Company, for
sales of the Shares shall be 2% of the gross sales price of the Shares sold
pursuant to this Section 4(a) or such lower amount as otherwise mutually agreed
upon by the Company or the Manager from time to time. The remaining proceeds,
after further deduction for any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the “Net Proceeds”).

 

(v)         The Manager shall provide written confirmation to the Company by
email notice (or other method mutually agreed to in writing by the parties)
following the close of trading on the NYSE each day in which the Shares are sold
under this Section 4(a) setting forth the amount of the Shares sold on such day,
the Net Proceeds to the Company, and the compensation payable by the Company to
the Manager with respect to such sales.

 

(vi)        Settlement for sales of the Shares pursuant to this Section 4(a)
will occur on the second business day following the date on which such sales are
made (each such date, a “Settlement Date”). On each Settlement Date, the Shares
sold through the Manager for settlement on such date shall be issued and
delivered by the Company to the Manager against payment of the Net Proceeds for
the sale of such Shares. Settlement for all such Shares shall be effected by
free delivery of the Shares by the Company or its transfer agent to the
Manager’s account, or to the account of the Manager’s designee, at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
(“DWAC”) or by such other means of delivery as may be mutually agreed upon in
writing by the parties hereto, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, in return for payments
in same day funds delivered to the account designated by the Company. If the
Company, or its transfer agent (if applicable), shall default on its obligation
to deliver the Shares on any Settlement Date, in addition to and in no way
limiting the rights and obligations set forth in Section 9(a), the Company shall
(A) indemnify and hold the Manager harmless against any loss, claim or damage
arising from or as a result of such default by the Company and (B) pay the
Manager any commission to which it would otherwise be entitled absent such
default. The Authorized Company Representatives shall be the contact persons for
the Company for all matters related to the settlement of the transfer of the
Shares through DWAC for purposes of this Section 4(a)(vi).

 

14

 

 

(vii)       At each Time of Sale, Settlement Date and Representation Date (as
defined in Section 5(p) hereof), the Company shall be deemed to have affirmed
each representation and warranty contained in this Agreement. Any obligation of
the Manager to use its commercially reasonable efforts to sell the Shares on
behalf of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 8 of this Agreement.

 

(b)          (i) If the Company wishes to issue and sell the Shares other than
as set forth in Section 4(a) of this Agreement (each, a “Placement”), it will
notify the Manager of the proposed terms of such Placement. If the Manager,
acting as principal, wishes to accept such proposed terms (which it may decline
to do for any reason in its sole discretion) or, following discussions with the
Company, wishes to accept amended terms, the Manager and the Company will enter
into a Terms Agreement setting forth the terms of such Placement. In the event
of a conflict between the terms of this Agreement and the terms of any Terms
Agreement, the terms of such Terms Agreement will control.

 

(c)          Under no circumstances shall the aggregate gross sales proceeds of
Shares sold pursuant to this Agreement exceed the lesser of (i) together with
all sales of Shares under this Agreement and the Alternative Distribution
Agreement, the Maximum Amount and (ii) the amount available for offer and sale
under the currently effective Registration Statement nor shall the aggregate
number of Shares sold pursuant to this Agreement exceed the number of Shares
authorized from time to time to be issued and sold under this Agreement by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Manager in writing. Further, under no circumstances shall the
aggregate offering price of Shares sold pursuant to this Agreement and the
Alternative Distribution Agreement, including any separate underwriting or
similar agreement covering principal transactions described in Section 1 of this
Agreement and the Alternative Distribution Agreement, exceed the Maximum Amount.

 

(d)          If, at any time, the Company has reason to believe that the
Company’s status with respect to the exemptive provisions set forth in Rule
101(c)(1) of Regulation M under the Exchange Act has changed with respect to the
Shares, it shall promptly notify the Manager of such change in status.

 

(e)          Each sale of the Shares to or through the Manager shall be made in
accordance with the terms of this Agreement or, if applicable, a Terms
Agreement.

 

(f)          Subject to the limitations set forth herein and as may be mutually
agreed upon in writing by the Company and the Manager, sales pursuant to this
Agreement may not be requested by the Company and need not be made by the
Manager except during the period (x) starting upon the Company filing its most
recent Form 10-Q or Form 10-K until two business days prior to the Company’s
next succeeding declaration of dividends on its common stock, (y) following two
business days after such dividend declaration until the end of such fiscal
quarter or February 28th for the period following the filing of the Form 10-Q
for the third quarter, or (z) from March 15th (assuming the Form 10-K is filed
on or before March 15th, or otherwise such later date as the Form 10-K is filed)
to March 31st; provided that no such period for sales begin until the Manager is
in receipt of all required deliverables as specified in Sections 5(p), 5(q),
5(r), 5(s), 5(t), 5(u), 8(f) and 8(g) and has satisfactorily completed its
diligence pursuant to Section 5(v). Notwithstanding the foregoing, without the
prior written consent of each of the Company and the Manager, no sales of Shares
shall take place, and the Company shall not request the sale of any Shares that
would be sold, and the Manager shall not be obligated to sell, during any period
in which the Company is or could be deemed to be, in possession of material
non-public information.

 

(g)          The Company acknowledges and agrees that (i) there can be no
assurance that the Manager will be successful in selling the Shares, (ii) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Manager to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares in accordance with the terms of this Agreement, and (iii) the Manager
shall be under no obligation to purchase Shares on a principal basis pursuant to
this Agreement, except as otherwise specifically agreed in writing by the
Manager and the Company.

 

15

 

 

(h)          The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares pursuant to this Agreement or the
Alternative Distribution Agreement shall only be effected by or through only one
of the Managers on any single given day, but in no event by more than one, and
the Company shall in no event request that Managers sell Shares on the same day,
subject to the exceptions set forth in Section 5(k) hereof.

 

SECTION 5.        Covenants of the Company. The Company agrees with the Manager:

 

(a)          During the period in which a prospectus relating to the Shares is
required to be delivered under the Act (whether physically, deemed to be
delivered pursuant to Rule 153 or through compliance with Rule 172 under the Act
or any similar rule), to notify the Manager promptly of the time when any
subsequent amendment to the Registration Statement has become effective or any
subsequent supplement to the Basic Prospectus, the Prospectus or any Permitted
Free Writing Prospectus has been filed; to prepare and file with the Commission,
promptly upon the Manager’s request, any amendments or supplements to the
Registration Statement, the Basic Prospectus, the Prospectus or any Permitted
Free Writing Prospectus that, in the Manager’s reasonable opinion, may be
necessary or advisable in connection with the offering of the Shares by the
Manager; and to cause each amendment or supplement to the Basic Prospectus or
the Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Act or, in the case of any
Incorporated Document, to be filed with the Commission as required pursuant to
the Exchange Act, within the time period prescribed.

 

(b)          To promptly advise the Manager, confirming such advice in writing,
of any suspension of the Manager’s obligations under Rule 15c2-8 under the
Exchange Act or any request by the Commission for amendments or supplements to
the Registration Statement, the Basic Prospectus, the Prospectus or any
Permitted Free Writing Prospectus or for additional information with respect
thereto, or of notice of examination, institution of proceedings for, or the
entry of a stop order suspending the effectiveness of the Registration Statement
and, if the Commission should enter a stop order suspending the effectiveness of
the Registration Statement, to use its best efforts to obtain the lifting or
removal of such order as soon as possible; to promptly advise the Manager of any
proposal to amend or supplement the Registration Statement, the Basic Prospectus
or the Prospectus, and to provide the Manager and Manager’s Counsel, to the
extent known, copies of any such documents for review and comment a reasonable
amount of time prior to any proposed filing and to file no such amendment or
supplement (other than any prospectus supplement relating to the offering of
other securities (including, without limitation, the Common Stock)) to which the
Manager shall have objected in writing.

 

(c)          To make available to the Manager, as soon as practicable after this
Agreement becomes effective, and thereafter from time to time to furnish to the
Manager, as many copies of the Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the Registration Statement) as the Manager
may request for the purposes contemplated by the Act; in case the Manager is
required to deliver (whether physically, deemed to be delivered pursuant to Rule
153 or through compliance with Rule 172 under the Act or any similar rule), in
connection with the sale of the Shares, a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act, or after the time a post-effective
amendment to the Registration Statement is required pursuant to Item 512(a) of
Regulation S-K under the Act, the Company will prepare, at its expense, promptly
upon request such amendment or amendments to the Registration Statement and the
Prospectus as may be necessary to permit compliance with the requirements of
Section 10(a)(3) of the Act or Item 512(a) of Regulation S-K under the Act, as
the case may be.

 

(d)          Subject to Section 5(b) hereof, to file promptly all reports and
documents and any preliminary or definitive proxy or information statement
required to be filed by the Company with the Commission in order to comply with
the Exchange Act for so long as a prospectus is required by the Act to be
delivered (whether physically, deemed to be delivered pursuant to Rule 153 or
through compliance with Rule 172 under the Act or any similar rule) in
connection with any sale of Shares; and to provide the Manager, for its review
and comment, with a copy of such reports and statements and other documents to
be filed by the Company pursuant to Section 13, 14 or 15(d) of the Exchange Act
during such period a reasonable amount of time prior to any proposed filing, and
to file no such report, statement or document to which the Manager shall have
objected in writing; and to promptly notify the Manager of such filing.

 

16

 

 

(e)          If at any time when Shares remain unsold by the Manager the Company
receives from the Commission a notice pursuant to Rule 401(g)(1) under the Act
or otherwise ceases to be eligible to use the shelf registration statement form,
the Company will (a) promptly notify the Manager, (b) promptly file a new
registration statement or post-effective amendment on the proper form relating
to the Shares, in a form satisfactory to the Manager, (c) use its best efforts
to cause such registration statement or post-effective amendment to be declared
effective as soon as practicable (if such filing is not otherwise effective
immediately pursuant to Rule 462 under the Act), and (d) promptly notify the
Manager of such effectiveness. The Company will take all other action necessary
or appropriate to permit the public offering and sale of the Shares to continue
as contemplated in the Registration Statement that was the subject of the notice
under Rule 401(g)(1) under the Act or for which the Company has otherwise become
ineligible. References herein to the Registration Statement relating to the
Shares shall include such new registration statement or post-effective
amendment, as the case may be.

 

(f)          If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, any of
the Shares remain unsold by the Manager, the Company will, prior to the Renewal
Deadline, file a new shelf registration statement relating to the Shares, in a
form satisfactory to the Manager, and will use its best efforts to cause such
registration statement to be declared effective within 180 days after the
Renewal Deadline. The Company will take all other action necessary or
appropriate to permit the public offering and sale of the Shares to continue as
contemplated in the expired registration statement. References herein to the
Registration Statement shall include such new shelf registration statement, as
the case may be.

 

(g)          To promptly notify the Manager of the happening of any event that
could require the making of any change in the Prospectus then being used so that
the Prospectus would not include an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, and,
during any period during which a prospectus is required to be delivered (whether
physically, deemed to be delivered pursuant to Rule 153 or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, subject to Section 5(b), to prepare and furnish, at the Company’s
expense, to the Manager promptly such amendments or supplements to such
Prospectus as may be necessary to reflect any such change.

 

(h)          To furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such states or other jurisdictions as the Manager may designate
and to maintain such qualifications in effect so long as required for the
distribution of the Shares; provided, however, that the Company shall not be
required to qualify as a foreign corporation or to consent to the service of
process under the laws of any such jurisdiction (except service of process with
respect to the offering and sale of the Shares); and to promptly advise the
Manager of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(i)          To make generally available to its security holders, and to deliver
to the Manager, an earnings statement of the Company (which will satisfy the
provisions of Section 11(a) of the Act) covering a period of twelve months
beginning after the effective date of the Registration Statement (as defined in
Rule 158(c) of the Act) as soon as is reasonably practicable after the
termination of such twelve-month period but not later than eighteen months after
the effective date of the Registration Statement (as such date is defined in
Rule 158(c) under the Act).

 

(j)          To apply the net proceeds from the sale of the Shares in the manner
set forth under the caption “Use of Proceeds” in the Prospectus Supplement or,
if not so specified in the Basic Prospectus.

 

17

 

 

(k)          Until the settlement of sale of all Common Stock being offered
pursuant to this Agreement, at any time that sales of the Common Stock have been
made but not settled or at any time the Company has outstanding with the Manager
any instructions to sell the Common Stock but such instructions have not been
fulfilled or cancelled, the Company will not sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to sell or otherwise
dispose of or agree to dispose of, directly or indirectly, any shares of the
Common Stock or securities convertible into or exchangeable or exercisable for
the Common Stock or warrants or other rights to purchase the Common Stock or any
other securities of the Company that are substantially similar to the Common
Stock or permit the registration under the Act of any shares of the Common
Stock, including pursuant to another distribution agreement, in each case
without giving the Manager at least three business days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale.
Notwithstanding the foregoing, the Company may (i) register the offer and sale
of the Shares through the Manager pursuant to this Agreement or through the
Alternative Manager pursuant to the Alternative Distribution Agreement; and (ii)
issue Common Stock or options pursuant to the Company’s long term stock
incentive plans as currently in effect (or file a Form S-8 related to such
plans) or pursuant to the exercise of employee stock options or other awards. In
the event that notice of a proposed sale is provided by the Company pursuant to
this Section 5(k), the Manager may suspend activity under this program for such
period of time as may be requested by the Company or as may be deemed
appropriate by the Manager.

 

(l)          Not, at any time at or after the execution of this Agreement, to
offer or sell any Shares by means of any “prospectus” (within the meaning of the
Act), or use any “prospectus” (within the meaning of the Act) in connection with
the offer or sale of the Shares, in each case other than the Prospectus.

 

(m)          The Company will not, and will cause its subsidiaries not to, take,
directly or indirectly, any action designed, or which will constitute, or has
constituted, or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

 

(n)          To use its best efforts to cause the Common Stock to be listed on
the NYSE and to maintain such listing.

 

(o)          To advise the Manager immediately after it shall have received
notice or obtain knowledge thereof, of any information or fact that would alter
or affect any opinion, certificate, letter and other document provided to the
Manager pursuant to Section 8 herein.

 

(p)          Upon commencement of the offering of the Shares under this
Agreement or the Alternative Distribution Agreement, and within four days of
each time that (i) the Registration Statement or the Prospectus shall be amended
or supplemented (other than pursuant to subclauses (ii) and (iii) below and
other than a prospectus supplement filed pursuant to Rule 424(b) under the Act
relating solely to the offering of securities other than the Shares), (ii) the
Company shall file an annual report on Form 10-K, (iii) there is filed with the
Commission any other document incorporated by reference into the Prospectus
(other than pursuant to clause (ii) above or a Quarterly Report on Form 10-Q or
a Current Report on Form 8-K, unless the Manager shall otherwise reasonably
request), or (iv) otherwise as the Manager may reasonably request (the date of
commencement of the offering of the Shares under this Agreement and each date
referred to in subclauses (i), (ii), (iii) and (iv) above, each a
“Representation Date”), to furnish or cause to be furnished to the Manager
forthwith a certificate dated as of such delivery date, in form satisfactory to
the Manager to the effect that the statements contained in the certificate
referred to in Section 8(f) of this Agreement which were last furnished to the
Manager are true and correct as of such delivery date, as though made at and as
of such date (except that such statements shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented to such
date) or, in lieu of such certificate, a certificate of the same tenor as the
certificate referred to in said Section 8(f), modified as necessary to relate to
the Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such certificate.

 

(q)          On or prior to four days after each Representation Date, to furnish
or cause to be furnished forthwith to the Manager (i) an opinion, (ii) a
negative assurance letter and (iii) a REIT opinion of Dentons US LLP, counsel to
the Company and Oak Circle, or other counsel satisfactory to the Manager (the
“Company Counsel”), dated and delivered as of such delivery date, in form and
substance satisfactory to the Manager, of the same tenor as the opinion and
letter referred to in Section 8(c) of this Agreement, but modified as necessary
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such opinion and letter.

 

18

 

 

(r)          On or prior to four days after each Representation Date and the
filing by the Company of a Quarterly Report on Form 10-Q, to furnish or cause to
be furnished to the Manager forthwith a certificate of the Secretary of the
Company, dated and delivered as of such Representation Date or date of filing,
in form and substance satisfactory to the Manager.

 

(s)          At each Representation Date and the filing by the Company of a
Quarterly Report on Form 10-Q, to furnish or cause to be furnished to the
Manager forthwith a certificate of the Chief Financial Officer of the Company,
dated and delivered as of such Representation Date or date of filing, in form
and substance satisfactory to the Manager.

 

(t)          Upon commencement of the offering of the Shares under this
Agreement, and within eight days of each time that (i) the Registration
Statement or the Prospectus shall be amended or supplemented to include
additional or amended financial information, (ii) the Company shall file an
annual report on Form 10-K, or (iii) upon request by the Manager to the Company,
there is filed with the Commission any document (other than an annual report on
Form 10-K or a quarterly report on Form 10-Q) incorporated by reference into the
Prospectus which contains financial information, to cause Grant Thornton or
other independent accountants satisfactory to the Manager, forthwith to furnish
the Manager a letter, dated as of such delivery date, in form and substance
satisfactory to the Manager, of the same tenor as the letter referred to in
Section 8(e) of this Agreement but modified to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter. Notwithstanding anything else contained herein to the contrary, other
than as set forth in this Section 5(u) and Section 8(e) of this Agreement, the
Company shall be under no additional obligations to cause Grant Thornton to
provide a letter to the Manager, provided, however, so long as this Agreement
remains in effect, to the extent the Manager reasonably believes it needs such a
letter at some time other than as required under this Section 5(u) and Section
8(e), the Manager may suspend the offering of the Shares in accordance with
Section 4(a)(ii) of this Agreement, if such letter is not delivered.

 

(u)          At each Representation Date, to conduct a due diligence session, in
form and substance, satisfactory to the Manager, which shall include
representatives of the management and the accountants of the Company.

 

(v)         That the Company consents to the Manager trading in the Common Stock
for the Manager’s own account and for the account of its clients at the same
time as sales of the Shares occur pursuant to this Agreement.

 

(w)          If to the knowledge of the Company, any condition set forth in
Section 8(a) or 8(i) of this Agreement shall not have been satisfied on the
applicable Settlement Date, to offer to any person who has agreed to purchase
the Shares from the Company as the result of an offer to purchase solicited by
the Manager the right to refuse to purchase and pay for such Shares.

 

(x)          To ensure that prior to instructing the Manager to sell Shares by
way of a Sales Notice or otherwise, the Company shall have obtained all
necessary corporate authority for the offer and sale of such Shares.

 

(y)          That each acceptance by the Company of an offer to purchase the
Shares hereunder shall be deemed to be an affirmation to the Manager that the
representations and warranties of the Company contained in or made pursuant to
this Agreement are true and correct as of the date of such acceptance as though
made at and as of such date, and an undertaking that such representations and
warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance, as though made at and as of such date (except that
such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares).

 

19

 

 

(z)          The Company has been organized and operated in conformity with the
requirements for qualification and taxation of the Company as a REIT under the
Code, and the Company’s proposed methods of operation will enable the Company to
continue to meet the requirements for qualification and taxation as a REIT under
the Code for subsequent taxable years.

 

(aa)         The Company will not be or become and will cause each of its
subsidiaries not to be or become, at any time prior to the expiration of three
years after the date of the Agreement, required to register as an “investment
company,” as such term is defined in the Investment Company Act.

 

SECTION 6.        Covenants of Oak Circle. Oak Circle agrees with the Manager:

 

(a)          During the period when the Prospectus is required to be delivered
under the Act or the Exchange Act, it shall notify the Manager and the Company
of the occurrence of any material events respecting its activities, affairs or
condition, financial or otherwise, and Oak Circle will forthwith supply such
information to the Company as shall be necessary in the opinion of counsel to
the Company and the Manager to prepare any necessary amendment or supplement to
the Prospectus so that, as so amended or supplemented, the Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.

 

(b)          On the date hereof, to furnish or cause to be furnished to the
Manager forthwith the certificate dated as of such delivery date, in form
satisfactory to the Manager in accordance with Section 8(k) of this Agreement.

 

(c)          On the date hereof, to furnish or cause to be furnished forthwith
to the Manager (i) an opinion, (ii) a negative assurance letter and (iii) a REIT
opinion of Company Counsel.

 

(d)          On the date hereof, to furnish or cause to be furnished to the
Manager forthwith a certificate of the Secretary of Oak Circle, dated and
delivered as of such delivery date, in form and substance satisfactory to the
Manager.

 

SECTION 7.        Payment of Expenses. The Company agrees with the Manager that
whether or not the transactions contemplated hereunder are consummated or this
Agreement is terminated, to pay all of the Company’s expenses incident to the
performance of its obligations hereunder, including, but not limited to, such
costs, expenses, fees and taxes in connection with (i) the preparation and
filing of the Registration Statement, the Basic Prospectus, the Prospectus
Supplement, the Prospectus, each Permitted Free Writing Prospectus and any
amendments or supplements thereto, and the printing and furnishing of copies of
each thereof to the Manager (including costs of mailing and shipment), (ii) the
registration, issue, sale and delivery of the Shares including any stock or
transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Shares, (iii) the producing, word processing and/or printing of
this Agreement, any Powers of Attorney and any closing documents (including
compilations thereof) and the reproduction and/or printing and furnishing of
copies of each thereof to the Manager (including costs of mailing and shipment),
(iv) the qualification of the Shares for offering and sale under state laws and
the determination of their eligibility for investment under state or foreign law
as aforesaid (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Manager) and the printing and furnishing of
copies of any blue sky surveys to the Manager, (v) the listing of the Shares on
any securities exchange or qualification of the Shares for quotation on the NYSE
and any registration thereof under the Exchange Act, and (vi) any filing for
review of the public offering of the Shares by FINRA, including the reasonable
legal fees and disbursements of counsel for the Manager relating to FINRA
matters. Additionally, the Company shall reimburse the Manager and the
Alternative Manager for documented out-of-pocket expenses incurred by the
Manager and the Alternative Manager, including the fees and disbursements of a
single counsel to the Manager and the Alternative Manager in connection with the
ATM Program, in an amount not to exceed, in the aggregate, $30,000. The Manager
will pay all of its other own out-of-pocket costs and expenses incurred in
connection with entering into this Agreement and the transactions contemplated
by this Agreement, including, without limitation, travel, reproduction, printing
and similar expenses.

 

20

 

 

SECTION 8.        Conditions of Manager’s Obligations. The obligations of the
Manager hereunder are subject to (i) the accuracy of the representations and
warranties on the part of the Company and Oak Circle on the date hereof, any
applicable date referred to in Section 5(p) of this Agreement and as of each
Settlement Date, (ii) the performance by each of the Company and Oak Circle of
its obligations hereunder and (iii) to the following additional conditions
precedent.

 

(a)          (i) No stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act, and no order directed at or in
relation to any document incorporated by reference therein and no order
preventing or suspending the use of the Prospectus has been issued by the
Commission, and no suspension of the qualification of the Shares for offering or
sale in any jurisdiction, or to the knowledge of the Company or the Manager of
the initiation or threatening of any proceedings for any of such purposes, has
occurred; (ii) the Registration Statement and all amendments thereto shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iii) none of the Basic Prospectus or the Prospectus, and no
amendment or supplement thereto, shall include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading; (iv) no Prospectus, together with any combination of one or more of
the Permitted Free Writing Prospectuses, if any, and no amendment or supplement
thereto, shall include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading; and (v) none of the
Permitted Free Writing Prospectuses, if any, shall include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading.

 

(b)          Subsequent to the respective dates as of which information is given
in the Registration Statement, the Basic Prospectus, the Prospectus and the
Permitted Free Writing Prospectuses, if any, no material and unfavorable change,
financial or otherwise (other than as referred to in the Registration Statement
and Prospectus), in the business, condition or prospects of the Company and each
of its subsidiaries taken as a whole, in the judgment of the Manager, shall
occur or become known and no transaction which is material and unfavorable to
the Company (other than as referred to in the Registration Statement and
Prospectus) in the judgment of the Manager, shall have been entered into by the
Company or any of its subsidiaries.

 

(c)          The Company shall have furnished to the Manager, at every
Representation Date, as specified in Section 5(q) of this Agreement, opinions of
Company Counsel, addressed to the Manager, and dated as of such date, and in
form satisfactory to the Manager, in the forms set forth in Exhibit A-1 and
Exhibit A-2 hereto and the negative assurance letter of Company counsel,
addressed to the Manager, and dated as of such date and in form satisfactory to
the Manager, in the form set forth in Exhibit A-3 hereto.

 

(d)          At the dates specified in Section 5(u) of this Agreement, the
Manager shall have received from Grant Thornton letters dated the date of
delivery thereof and addressed to the Manager in form and substance satisfactory
to the Manager.

 

(e)          The Company shall have delivered to the Manager, on or prior to
four days after each Representation Date, as specified in Section 5(p) of this
Agreement, a certificate of two of its executive officers to the effect that (i)
the representations and warranties of the Company as set forth in this Agreement
are true and correct as of such delivery date, (ii) the Company has performed
such of its obligations under this Agreement as are to be performed at or before
each such delivery date, and (iii) the conditions set forth in paragraphs (a)
and (b) of Section 8 have been met. The certificate shall also state that the
Shares have been duly and validly authorized by the Company, that all corporate
action required to be taken for the issuance and sale of the Shares has been
validly and sufficiently taken, and that the Company’s Board of Directors or any
other body with authority has not revoked, rescinded or otherwise modified or
withdrawn such authorization or corporate action.

 

21

 

 

(f)          The Manager shall have received, at every date specified in
Section 5(q) of this Agreement, the favorable written opinion of Cozen O’Connor
LLP, or such other counsel to the Manager (“Manager’s Counsel”), dated as of
such date, and in form and substance satisfactory to the Manager.

 

(g)          The Manager shall have received, at every Representation Date, as
specified in Section 5(s) of this Agreement, a certificate of the Secretary of
the Company, dated as of such date, and in form and substance satisfactory to
the Manager.

 

(h)          All filings with the Commission required by Rule 424 under the Act
to have been filed by the Settlement Date shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(i)          The Shares shall have been approved for listing on the NYSE,
subject only to notice of issuance at or prior to the Settlement Date.

 

(j)          Oak Circle shall deliver to the Manager, on the date hereof, a
certificate of two of its executive officers to the effect that (i) the
representations and warranties of Oak Circle as set forth in this Agreement are
true and correct as of such delivery date and (ii) Oak Circle has performed such
of its obligations under this Agreement as are to be performed at or before each
such delivery date.

 

(k)          Oak Circle shall furnish to the Manager, on the date hereof,
opinions of Company Counsel, addressed to the Manager, and dated as of such
date, and in form satisfactory to the Manager, in the forms set forth in Exhibit
A-1 and Exhibit A-2 hereto and the negative assurance letter of Company counsel,
addressed to the Manager, and dated as of such date and in form satisfactory to
the Manager, in the form set forth in Exhibit A-3 hereto.

 

(l)          The Manager shall have received, on the date hereof, a certificate
of the Secretary of Oak Circle, dated as of such date, and in form and substance
satisfactory to the Manager.

 

(m)          The Manager shall have received, at every Representation Date, as
specified in Sections 5(t) of this Agreement, a certificate of the Chief
Financial Officer of the Company and Oak Circle, dated as of such date, and in
form satisfactory to the Manager, in the form set forth in Exhibit B-1 and
Exhibit B-2 hereto.

 

SECTION 9.        Indemnification and Contribution.

 

(a)          The Company agrees to indemnify, defend and hold harmless the
Manager and its affiliates, its and their directors, officers, members,
partners, employees and agents and any person who controls the Manager within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, from and against any
loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which the Manager or any such person may incur under the Act, the
Exchange Act, the common law or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Company) or arises out of or is based
upon any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as any such loss, damage, expense, liability or claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in, and in conformity with information furnished in
writing by or on behalf of the Manager to the Company expressly for use in, the
Registration Statement or arises out of or is based upon any omission or alleged
omission to state a material fact in the Registration Statement in connection
with such information, which material fact was not contained in such information
and which material fact was required to be stated in such Registration Statement
or was necessary to make such information not misleading, which information
consists solely of the information specified in Section 9(g), or (ii) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus (the term Prospectus for the purpose of this Section 9 being deemed
to include the Basic Prospectus, the Prospectus Supplement, the Prospectus and
any amendments or supplements to the foregoing), in any Permitted Free Writing
Prospectus, in any “issuer information” (as defined in Rule 433 under the Act)
of the Company or in any Prospectus together with any combination of one or more
of the Permitted Free Writing Prospectuses, if any, or arises out of or is based
upon any omission or alleged omission to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except, with respect to such Prospectus or
Permitted Free Writing Prospectus, insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in, and in conformity with
information furnished in writing by or on behalf of the Manager to the Company
expressly for use in, such Prospectus or Permitted Free Writing Prospectus or
arises out of or is based upon any omission or alleged omission to state a
material fact in such Prospectus or Permitted Free Writing Prospectus in
connection with such information, which material fact was not contained in such
information and which material fact was necessary in order to make the
statements in such information, in the light of the circumstances under which
they were made, not misleading, which information consists solely of the
information specified in Section 9(g).

 

22

 

 

If any action, suit or proceeding (together, a “Proceeding”) is brought against
the Manager or any such person in respect of which indemnity may be sought
against the Company pursuant to the foregoing paragraph, the Manager or such
person shall promptly notify the indemnifying party in writing of the
institution of such Proceeding and the Company shall assume the defense of such
Proceeding, including the employment of counsel reasonably satisfactory to such
indemnified party and payment of all fees and expenses; provided, however, that
the omission to so notify the Company shall not relieve the Company from any
liability which the Company may have to the Manager or any such person or
otherwise except to the extent the Company was materially prejudiced by such
omission. The Manager or such person shall have the right to employ its or their
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of the Manager or of such person unless the employment of such
counsel shall have been authorized in writing by the Company in connection with
the defense of such Proceeding or the Company shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
have charge of the defense of such Proceeding or such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from, additional to or in conflict with those
available to the Company (in which case the Company shall not have the right to
direct the defense of such Proceeding on behalf of the indemnified party or
parties, however, the Company may employ counsel and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Company), in any of which events such fees and expenses shall be borne by
the Company, and paid as incurred (it being understood, however, that the
Company shall not be liable for the expenses of more than one separate counsel
(in addition to any local counsel) in any one Proceeding or series of related
Proceedings in the same jurisdiction representing the indemnified parties who
are parties to such Proceeding). The Company shall not be liable for any
settlement of any Proceeding effected without its written consent but if settled
with the written consent of the Company, the Company agrees to indemnify and
hold harmless the Manager and any such person from and against any loss or
liability by reason of such settlement. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested the Company to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this paragraph, then the Company agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 60 business days after
receipt by the Company of the aforesaid request, (ii) the Company shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement and (iii) such indemnified party shall have given the
indemnifying party at least 30 days’ prior notice of its intention to settle.
The Company shall not, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or may be a party and indemnity could have
been sought hereunder by such indemnified party, unless such settlement includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act, by or on behalf of such indemnified
party.

 

23

 

 

(b)          Oak Circle agrees to indemnify, defend and hold harmless the
Manager and its affiliates, its and their directors, officers, members,
partners, employees and agents and any person who controls the Manager within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, to the extent and in the
manner set forth in clauses (a)(i) and (ii) above; provided, however, that in
the case of Oak Circle this indemnity agreement shall only apply to any loss,
damage, expense, liability or claim if such loss, damage, expense, liability or
claim arises out of any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with information concerning
Oak Circle set forth in the Prospectus or incorporated by reference in the
Registration Statement.

 

(c)          The Manager agrees to indemnify, defend and hold harmless each of
the Company and Oak Circle, its directors and officers, and any person who
controls the Company or Oak Circle within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act, and the successors and assigns of all of the
foregoing persons, from and against any loss, damage, expense, liability or
claim (including the reasonable cost of investigation) which, jointly or
severally, the Company or Oak Circle or any such person may incur under the Act,
the Exchange Act, the common law or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in and, in
conformity with information furnished in writing by or on behalf of the Manager
to the Company expressly for use with reference to the Manager in the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Company), or arises out of or is based
upon any omission or alleged omission to state a material fact by the Manager
(about the Manager) in such Registration Statement in connection with such
information, which material fact was not contained in such information and which
material fact was required to be stated in such Registration Statement or was
necessary to make such information not misleading, which information consists
solely of the information specified in Section 9(g), or (ii) any untrue
statement or alleged untrue statement of a material fact contained in, and in
conformity with information furnished in writing by or on behalf of the Manager
to the Company expressly for use in, the Prospectus Supplement or a Permitted
Free Writing Prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact in the Prospectus Supplement or a
Permitted Free Writing Prospectus in connection with such information, which
material fact was not contained in such information and which material fact was
necessary in order to make the statements in such information, in the light of
the circumstances under which they were made, not misleading, which information
consists solely of the information specified in Section 9(g).

 

If any Proceeding is brought against the Company or any such person in respect
of which indemnity may be sought against the Manager pursuant to the foregoing
paragraph, the Company or such person shall promptly notify the Manager in
writing of the institution of such Proceeding and the Manager shall assume the
defense of such Proceeding, including the employment of counsel reasonably
satisfactory to such indemnified party and payment of all fees and expenses;
provided, however, that the omission to so notify the Manager shall not relieve
the Manager from any liability which the Manager may have to the Company or any
such person or otherwise. The Company or such person shall have the right to
employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of the Company or such person unless the
employment of such counsel shall have been authorized in writing by the Manager
in connection with the defense of such Proceeding or the Manager shall not have,
within a reasonable period of time in light of the circumstances, employed
counsel to have charge of the defense of such Proceeding or such indemnified
party or parties shall have reasonably concluded that there may be defenses
available to it or them which are different from or additional to or in conflict
with those available to the Manager (in which case the Manager shall not have
the right to direct the defense of such Proceeding on behalf of the indemnified
party or parties, but the Manager may employ counsel and participate in the
defense thereof but the fees and expenses of such counsel shall be at the
expense of the Manager), in any of which events such fees and expenses shall be
borne by the Manager and paid as incurred (it being understood, however, that
the Manager shall not be liable for the expenses of more than one separate
counsel (in addition to any local counsel) in any one Proceeding or series of
related Proceedings in the same jurisdiction representing the indemnified
parties who are parties to such Proceeding). The Manager shall not be liable for
any settlement of any such Proceeding effected without the written consent of
the Manager but if settled with the written consent of the Manager, the Manager
agrees to indemnify and hold harmless the Company and any such person from and
against any loss or liability by reason of such settlement. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested the
Manager to reimburse the indemnified party for fees and expenses of counsel as
contemplated by the second sentence of this paragraph, then the Manager agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by the Manager of the aforesaid request, (ii) the Manager
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (iii) such indemnified party shall have
given the Manager at least 30 days’ prior notice of its intention to settle. The
Manager shall not, without the prior written consent of the indemnified party,
effect any settlement of any pending or threatened Proceeding in respect of
which any indemnified party is a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act, by or on behalf of such indemnified
party.

 

24

 

 

(d)          If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under subsections (a), (b) and (c) of this
Section 9 or insufficient to hold an indemnified party harmless in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable indemnifying party shall in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such losses, damages, expenses, liabilities or claims
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Manager, on the other hand,
from the offering of the Shares or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company, on the one hand, and of the Manager, on
the other, in connection with the statements or omissions which resulted in such
losses, damages, expenses, liabilities or claims, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Manager, on the other, shall be deemed to be in the same
respective proportions as the total proceeds from the offering (net of
commissions but before deducting expenses) received by the Company, and the
total underwriting discounts and commissions received by the Manager, bear to
the aggregate public offering price of the Shares. The relative fault of the
Company, on the one hand, and of the Manager, on the other, shall be determined
by reference to, among other things, whether the untrue statement or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, Oak Circle or by
the Manager and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by an indemnified party as a result of the losses, damages,
expenses, liabilities and claims referred to in this subsection shall be deemed
to include for purposes of this subsection any legal or other fees or expenses
reasonably incurred by such indemnified party in connection with investigating,
preparing to defend or defending any Proceeding.

 

(e)          The Company, Oak Circle and the Manager agree that it would not be
just and equitable if contributions pursuant to this Section 9 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in subsection (d) above.
Notwithstanding the provisions of this Section 9, the Manager shall not be
required to contribute any amount in excess of commissions received by it under
this Agreement. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

(f)          The Company, Oak Circle and the Manager agree promptly to notify
each other of the commencement of any Proceeding against it and, in the case of
the Company, against any of the Company’s officers, directors or employees in
connection with the issuance and sale of the Shares, or in connection with the
Registration Statement, the Basic Prospectus, the Prospectus or any Permitted
Free Writing Prospectus.

 

(g)          The Manager confirms and the Company acknowledges that no
statements have been furnished in writing to the Company by or on behalf of the
Manager specifically for inclusion in the Registration Statement, the Prospectus
or in any amendment or supplement thereto.

 

25

 

 

SECTION 10.      Representations and Agreements to Survive Delivery. The
indemnity and contribution agreements contained in Section 9 and the covenants,
warranties and representations of the Company contained in this Agreement or in
certificates delivered pursuant hereto shall remain in full force and effect
regardless of any investigation made by or on behalf of the Manager, its
members, partners, directors or officers or any person (including each member,
partner, officer or director of such person) who controls the Manager within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and shall survive any termination of this Agreement or the
issuance and delivery of the Shares.

 

SECTION 11.      Termination.

 

(a)          The Company shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) if any of the Shares have been sold through the Manager
for the Company, then Section 5(w) shall remain in full force and effect, (ii)
with respect to any pending sale, through the Manager for the Company, the
obligations of the Company, including in respect of compensation of the Manager,
shall remain in full force and effect notwithstanding the termination and (iii)
the provisions of Section 7, 9, 10, 12, 13, 14, 18 and 20 of this Agreement
shall remain in full force and effect notwithstanding such termination.

 

(b)          The Manager shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 7, 9, 10, 12, 13, 14, 18 and 20 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c)          This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7, Section 9 and Section 10
shall remain in full force and effect.

 

(d)          Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Manager or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of the Shares, such sale
shall settle in accordance with the provisions of Section 4(a)(vi) of this
Agreement.

 

(e)          Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Shares through the Manager or the Alternative Manager on the terms and subject
to the conditions set forth herein and in the Alternative Distribution Agreement
with an aggregate sale price equal to the Maximum Amount.

 

SECTION 12.      Notices. Except as otherwise herein provided, all statements,
requests and notices under this Agreement shall be in writing and delivered by
hand, overnight courier, mail or facsimile and, if to the Manager, shall be
sufficient in all respects if delivered or sent to Ladenburg Thalmann & Co.
Inc., 277 Park Avenue, 26th Floor, New York, New York 10172, Facsimile: (631)
270-1998 and a copy for information purposes to Christopher J. Bellini, Esq. at
Cozen O’Connor, 33 South 6th Street, Suite 3800, Minneapolis, MN 55402, and, if
to the Company or Oak Circle, it shall be sufficient in all respects if
delivered or sent to the Company at the offices of the Company at 540 Madison
Avenue, 19th Floor, New York, New York 10022, Attention: David Oston with a copy
for information purposes to Paul D. Tvetenstrand at Dentons US LLP, 1221 Avenue
of the Americas, New York, New York 10020. Each party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.

 

26

 

 

SECTION 13.      Parties at Interest. The Agreement herein set forth has been
and is made solely for the benefit of the Manager, the Company and Oak Circle
and to the extent provided in Section 9 of this Agreement the controlling
persons, directors and officers referred to in such section, and their
respective successors, assigns, heirs, personal representatives and executors
and administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from the Manager) shall acquire or
have any right under or by virtue of this Agreement.

 

SECTION 14.      No Fiduciary Relationship. The Company and Oak Circle hereby
acknowledge that the Manager is acting solely as sales agent and/or principal in
connection with the purchase and sale of the Company’s securities. The Company
and Oak Circle further acknowledge that the Manager is acting pursuant to a
contractual relationship created solely by this Agreement entered into on an
arm’s length basis, and in no event do the parties intend that the Manager act
or be responsible as a fiduciary to the Company or Oak Circle, their management,
stockholders or creditors or any other person in connection with any activity
that the Manager may undertake or have undertaken in furtherance of the purchase
and sale of the Company’s securities, either before or after the date hereof.
The Manager hereby expressly disclaims any fiduciary or similar obligations to
the Company and Oak Circle, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company and Oak Circle hereby confirm their understanding and agreement
to that effect. The Company, Oak Circle and the Manager agree that they are each
responsible for making their own independent judgments with respect to any such
transactions and that any opinions or views expressed by the Manager to the
Company and Oak Circle regarding such transactions, including, but not limited
to, any opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company or Oak
Circle. The Company and Oak Circle hereby waive and release, to the fullest
extent permitted by law, any claims that the Company or Oak Circle may have
against the Manager with respect to any breach or alleged breach of any
fiduciary or similar duty to the Company or Oak Circle in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.

 

SECTION 15.      Press Releases and Disclosure. The Company may issue a press
release in compliance with Rule 134 under the Act describing the material terms
of the transactions contemplated hereby as soon as practicable following the
date hereof, and may file with the Commission a Current Report on Form 8-K
describing the material terms of the transaction contemplated hereby, and the
Company shall consult with the Manager prior to making such disclosures, and the
parties shall use all reasonable efforts, acting in good faith, to agree upon a
text for such disclosures that is reasonably satisfactory to all parties. No
party hereto shall issue thereafter any press release or like public statement
(including, without limitation, any disclosure required in reports filed with
the Commission pursuant to the Exchange Act) related to this Agreement or any of
the transactions contemplated hereby without the prior written approval, except
as may be necessary or appropriate in the opinion of the party seeking to make
disclosure to comply with the requirements of applicable law or stock exchange
rules. If any such press release or like public statement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all reasonable efforts, acting in
good faith, to agree upon a text for such disclosure that is reasonably
satisfactory to all parties.

 

SECTION 16.      Adjustments for Stock Splits. The parties acknowledge and agree
that all share related numbers contained in this Agreement shall be adjusted to
take into account any stock split effected with respect to the Shares.

 

SECTION 17.      Entire Agreement. This Agreement constitutes the entire
agreement and supersedes all other prior and contemporaneous agreements and
undertakings, both written and oral, among the parties hereto with regard to the
subject matter hereof.

 

SECTION 18.      Counterparts. This Agreement may be signed by the parties in
one or more counterparts which together shall constitute one and the same
agreement among the parties.

 

SECTION 19.      Law; Construction. This Agreement and any claim, counterclaim
or dispute of any kind or nature whatsoever arising out of or in any way
relating to this Agreement (“Claim”), directly or indirectly, shall be governed
by, and construed in accordance with, the internal laws of the State of New
York.

 

SECTION 20.      Headings. The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.

 

27

 

 

SECTION 21.      Submission to Jurisdiction. Except as set forth below, no Claim
may be commenced, prosecuted or continued in any court other than the courts of
the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York, which courts
shall have jurisdiction over the adjudication of such matters, and the Company
and Oak Circle consent to the jurisdiction of such courts and personal service
with respect thereto. The Company and Oak Circle hereby consent to personal
jurisdiction, service and venue in any court in which any Claim arising out of
or in any way relating to this Agreement is brought by any third party against
the Manager or any indemnified party. Each of the Manager and the Company and
Oak Circle (on their behalf and, to the extent permitted by applicable law, on
behalf of their stockholders and affiliates) waives all right to trial by jury
in any action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. The Company
and Oak Circle agree that a final judgment in any such action, proceeding or
counterclaim brought in any such court shall be conclusive and binding upon the
Company and Oak Circle and may be enforced in any other courts to the
jurisdiction of which the Company and Oak Circle is or may be subject, by suit
upon such judgment.

 

SECTION 22.      Successors and Assigns. This Agreement shall be binding upon
the Manager, the Company and Oak Circle and their successors and assigns and any
successor or assign of any substantial portion of the Company’s, Oak Circle’s
and the Manager’s respective businesses and/or assets. Neither party may assign
its rights or obligations under this Agreement without the prior written consent
of the other party.

 

SECTION 23.      Amendments or Waivers. No amendment or waiver of this Agreement
or any Terms Agreement, nor any consent or approval to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the parties hereto or thereto, as the case may be.

 

SECTION 24.      Miscellaneous. Lending affiliates of the Manager have or may in
the future have lending relationships with issuers of securities underwritten or
privately placed by the Manager. Prospectuses and other disclosure documents for
securities underwritten or privately placed by the Manager may disclose the
existence of any such lending relationships and whether the proceeds of the
issue may be used to repay debts owed to affiliates of the Manager.

 

28

 

 

If the foregoing correctly sets forth the understanding between the Company, Oak
Circle and the Manager, please so indicate in the space provided below for that
purpose, whereupon this Agreement and your acceptance shall constitute a binding
agreement between the Company, Oak Circle and the Manager. Alternatively, the
execution of this Agreement by the Company and Oak Circle and its acceptance by
or on behalf of the Manager may be evidenced by an exchange of telegraphic or
other written communications.

 

 

  Very truly yours,       FIVE OAKS INVESTMENT CORP.       By: /s/ David Carroll
    Name: David Carroll     Title: Chief Executive Officer       OAK CIRCLE
CAPITAL PARTNERS LLC       By: /s/ Darren Comisso     Name: Darren Comisso    
Title: Partner, Managing Director

  

ACCEPTED as of the date
first above written

 

LADENBURG THALMANN & CO. INC.         By: /s/ Peter H. Blum     Name: Peter H.
Blum     Title: Co-CEO  

 

29

 

 

Schedule A

 

PERMITTED FREE WRITING PROSPECTUSES

 

None.

 

30

 

 

Schedule B

 

Authorized Company Representatives

 

David Carroll

T: 212-257-5071

dcarroll@oakcirclecapital.com

 

Paul Chong

T: 212-257-5074

pchong@oakcirclecapital.com

 

Darren Comisso

T: 212-257-5072

dcomisso@oakcirclecapital.com

 

David Oston

T: 212-257-5073

doston@oakcirclecapital.com

 

Authorized Manager Representatives

 

Steven Kaplan

T: 212-409-2191

skaplan@ladenburg.com

 

Peter Blum

T: 212-409-2120

Pblum@ladenburg.com

 

31

 

 

Schedule C

 

Form of Sales Notice

 

From:

 

To:

 

Cc:

 

Subject: Five Oaks Investment Corp.

 

Equity Distribution—Proposed Sales Notice

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Five Oaks Investment Corp. (the “Company”), Oak
Circle Capital Partners LLC (“Oak Circle”) and Ladenburg Thalmann & Co. Inc.
(the “Manager”), dated October 13, 2017 (the “Agreement”), I hereby request on
behalf of the Company that the Manager sell shares of the Company’s common
stock, par value $0.01 per share, on the terms specified below:

 

Maximum Aggregate number of Shares to be sold:   Minimum price at which Shares
may be sold:   Date(s) on which Shares may be sold:  

 

[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MAXIMUM AGGREGATE
OFFERING PRICE, THE TIME PERIOD IN WHICH SALES ARE REQUESTED TO BE MADE,
SPECIFIC DATES ON WHICH THE SHARES MAY NOT BE SOLD, THE MANNER IN WHICH SALES
ARE TO BE MADE BY THE MANAGER, AND/OR THE CAPACITY IN WHICH THE MANAGER MAY ACT
IN SELLING SHARES (AS [PRINCIPAL], AGENT, OR [BOTH])]

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Agreement.

 

  Five Oaks Investment Corp.         By:     Name:   Title:

 

32

 

 

Exhibit A-1

 

OPINION OF DENTONS US LLP

 

33

 

 

Exhibit A-2

 

REIT OPINION OF DENTONS US LLP

 

34

 

 

Exhibit A-3

 

NEGATIVE ASSURANCES LETTER

 

35

 

 

Exhibit B-1

 

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE COMPANY

 

36

 

 

Exhibit B-2

 

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF OAK CIRCLE

 

37

 